Case 18-18853        Doc 59     Filed 03/04/19     Entered 03/04/19 15:04:36          Desc      Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 18853
         Carol Ann Long

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 07/03/2018.

         2) The plan was confirmed on 01/17/2019.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
01/17/2019.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Converted on 02/02/2019.

         6) Number of months from filing to last payment: 6.

         7) Number of months case was pending: 8.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-18853             Doc 59         Filed 03/04/19    Entered 03/04/19 15:04:36             Desc          Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                    $2,214.00
           Less amount refunded to debtor                              $2,221.01

 NET RECEIPTS:                                                                                                -$7.01


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                         $0.00
     Court Costs                                                                   $0.00
     Trustee Expenses & Compensation                                              -$7.01
     Other                                                                         $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                            -$7.01

 Attorney fees paid and disclosed by debtor:                            $0.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim         Claim       Principal        Int.
 Name                                        Class   Scheduled      Asserted      Allowed        Paid           Paid
 ASHRO/Swiss Colony                      Unsecured          61.00           NA           NA            0.00         0.00
 Cavalry SPV I LLC                       Unsecured           0.00      9,451.32     9,451.32           0.00         0.00
 City of Chicago Department of Revenue   Unsecured           0.00        530.40       530.40           0.00         0.00
 Cook County Treasurer                   Secured             0.00      2,124.22     2,124.22           0.00         0.00
 Midnight Velvet                         Unsecured          19.00           NA           NA            0.00         0.00
 SN Servicing Corporation                Unsecured           0.00           NA           NA            0.00         0.00
 South Suburban Hospital                 Unsecured         265.00           NA           NA            0.00         0.00
 State Collection Service                Unsecured         186.00           NA           NA            0.00         0.00
 Sullivan Urgent Aid Care Centers Lt     Unsecured         740.00           NA           NA            0.00         0.00
 Tuwanna Dennis                          Secured       18,324.00     18,324.00     18,324.00           0.00         0.00
 U.S. Bank National Association, as      Secured             0.00        700.00       700.00           0.00         0.00
 US Bank Trust NA                        Secured       33,000.00     45,566.36     45,566.36           0.00         0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-18853        Doc 59      Filed 03/04/19     Entered 03/04/19 15:04:36             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00               $0.00             $0.00
       Mortgage Arrearage                                $45,566.36               $0.00             $0.00
       Debt Secured by Vehicle                                $0.00               $0.00             $0.00
       All Other Secured                                 $21,148.22               $0.00             $0.00
 TOTAL SECURED:                                          $66,714.58               $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                              $9,981.72               $0.00             $0.00


 Disbursements:

         Expenses of Administration                                 -$7.01
         Disbursements to Creditors                                  $0.00

 TOTAL DISBURSEMENTS :                                                                           -$7.01


       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 03/04/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
